816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Muhammad Gaffar Yaqeem Hakim EL-AMIN, Plaintiff-Appellant,v.Ruth HORTON, Hospital Administrator, et al., Defendants-Appellees.
No. 87-5036.
United States Court of Appeals, Sixth Circuit.
April 16, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court pursuant to a show cause order entered on January 29, 1987.


2
It appears from the record that an order adopting the magistrate's report and dismissing the action was entered on September 12, 1986.  A timely motion for reconsideration was served on September 15, 1986, tolling the appeals period.  On November 18, 1986, a final order was entered, upon reconsideration, adopting the magistrate's report and dismissing the action.  The notice of appeal filed on December 19, 1986, was one day late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  The above-referenced show cause order was entered requiring the appellant to show cause why the appeal should not be dismissed for lack of jurisdiction by February 19, 1987.  Appellant has not responded.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.